Citation Nr: 1609647	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  13-13 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for irritable bowel syndrome (IBS).  

2.  Entitlement to service connection for hemorrhoids.   


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel


INTRODUCTION

The Veteran served on active duty from September 1994 to September 1998.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from May and July 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, denied entitlement to service connection for hemorrhoids and granted service connection for IBS with an initial 10 percent rating assigned effective December 21, 2009, respectively.  

The Veteran provided testimony during a videoconference hearing in December 2015.  A transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Throughout the appeal, including in May and July 2010 notices of disagreement, a May 2013 VA Form 9, and during the December 2015 Board Hearing, the Veteran reported that his external hemorrhoids were either proximately due to or aggravated by his service-connected IBS.  See Board Hearing Tr. at 6.  Upon VA examination in May 2010, the examiner noted that as the claims file had not been provided for review, an opinion as to whether the Veteran's hemorrhoids were directly related to service could not be provided.  Accordingly, an addendum opinion is required that also addresses both direct and secondary service connection for this claim.  The Veteran should also be advised of the evidentiary requirements for secondary service connection in light of his contentions.

Regarding IBS, the Veteran's testimony of experiencing constant diarrhea and constipation reflects a potential worsening of his condition since he was last examined by VA in June 2010.  Accordingly, a contemporaneous examination is needed.

All outstanding records of ongoing VA treatment should also be obtained.  The Veteran should also be given the opportunity to identify the private facility in Atlanta where he first received treatment for hemorrhoids around September 1998, and VA should obtain any records from the South Georgia Medical Center.  See id. at 4, 8.  In this regard, the Board acknowledges South Georgia Medical Center has already responded to an April 2010 inquiry from VA, indicating the facility did not have records for the indicated diagnoses for the time periods provided.  However, the release for records did not list hemorrhoids as a condition treated at the facility, although reported by the Veteran.  See April 16, 2010 VA Form 21-4142.  Accordingly, on remand, an additional search without date restriction is required.

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran of the evidentiary requirements for secondary service connection.

2.  Obtain all outstanding VA medical records created since December 2015 and associate them with the paper or virtual claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile. 

3.  With any necessary assistance from the Veteran, obtain all records of private treatment of hemorrhoids in Atlanta around September 1998 and South Georgia Medical Center, as identified during the Board hearing.  See Board Hearing Tr. at 4, 8.  

4.  Once the above development has been completed, provide the Veteran with a VA examination with a physician to determine the current severity of his IBS.  This remand and all relevant records contained in the virtual file must be provided to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.  All indicated tests and studies should be accomplished, and all findings reported in detail.  

5.  Then refer the claims file to a physician to determine the etiology of the Veteran's hemorrhoids.  This remand and all relevant records contained in the virtual file must be provided to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hemorrhoid disability had its onset in service or is otherwise related to a disease or injury in service.  In addressing this question, the examiner must specifically respond to the Veteran's reports of an awareness of the presence of hemorrhoids towards the end of his service.

Then, the examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hemorrhoid disability is (a) proximately due to or (b) aggravated beyond the normal course of the condition by his service-connected IBS.  In addressing this question, the examiner must respond to the Veteran's reports that his hemorrhoids are worse when his IBS symptoms are flaring.  

Each opinion should contain a robust rationale that takes into account the Veteran's reports of his history and his current symptoms.  If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

6.  Then readjudicate the claims, and issue a Supplemental Statement of the Cas, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


